DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 07/14/2022, Applicant, on 10/14/2022.
 Status of Claims
Claims 1, 6-7, 9, 14, 17-18, and 20 are currently amended. 
Claims 2-3, 8-13, 15-16 and 19 are originals. 
Claims 4-5 were previously presented.
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments – Claim objections
The arguments have been fully considered and they are persuasive.
Accordingly, the Examiner withdraws the objection to claims 1 and 14 raised in the office action dated 03/18/2022.
Response to Arguments – Double Patenting
The arguments have been fully considered. The Examiner withdraws the double patenting rejection in the present office action. 
Response to Arguments – Claim Objections
The Examiner notes Applicant’s arguments regarding the objections to claims 1 and 14 and withdraws these objections in the present action.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 7-9 “These additional elements recite a specific improvement over the prior art systems by allowing a user to upload or otherwise input a document with a list of multiple goods to the system to receive a bid price for purchasing the goods regardless of the format of the document and without having to manually search for each of the two or more goods to be purchased. This provides an improvement over prior art systems where a user manually enters information for each product they desire to purchase which can be time consuming, for example, when the user desires to purchase several different products… Applicant submits that Example 42 remains analogous in that claim 1 similarly recites additional elements that integrate any abstract idea recited therein into a practical application that provides an improvement over the art as explained in detail above”
The examiner respectfully disagrees.
Receiving, retrieving, and acquiring are classified by the Examiner as extra solution activities that cannot be considered significantly more than the abstract idea. These extra solution activities element do not integrate the claims into a practical application. As far as formatting and parsing documents, these additional elements do not integrate the claims into a practical application because they are used to apply the abstract idea. These elements are also routine and conventional elements that would not amount to significantly more than the abstract idea.
As a result, the present claims recite an abstract idea without additional elements that would integrate the claims into a practical application or amount to significantly more than the abstract idea.
Further, the Examiner believes that the claimed steps are improving a business process. Applicant argues “This provides an improvement over prior art systems where a user manually enters information for each product they desire to purchase which can be time consuming, for example, when the user desires to purchase several different products”. It is obvious that the claimed steps lack technical features and do not improve any technology. The Examiner asserts that the claimed steps are improving a business process. 
As a result, the Examiner maintains the rejections of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
Regarding applicant’s arguments on pages 9-10 “With respect to amended claim 1, the combination of Fusz, Lu, and Wical does not disclose or suggest "receiving, from a user at a processor, a purchase order document listing two or more Page goods to be purchased by the user, the purchase order document listing a quantity for each of the two or more goods; converting, via the processor, the purchase order document into a standardized format and parsing the purchase order document for information about the two or more goods; determining, via the processor, identifying information of the two or more goods based at least in part on the information parsed from the purchase order document" as amended claim 1 recites. 
The Office Action concedes Fusz does not disclose these limitations and now cites to Lu for these limitations. (Office Action, p. 16). Lu discloses a system where a merchant (e.g., a seller) uploads inventory data to a server. (Lu, [0005]). The server may parse the inventory data of the merchant to extract a set of meta-data attributes for the inventory data. (Lu, [0006], [0027]). The server device 100 may process a query 116 of a client device 106 (e.g., a device of a prospective buyer) to match the query to the inventory data based on the meta-data attributes. (Lu, [0028]). Lu discloses that the query 116 is a search request comprising keywords (see [0031], [0036], [0037]). 
Nothing within Lu, however, discloses that the server receives from a user a document listing goods to be purchased by the user, much less a purchase order document listing two or more goods and quantity information”
	The Examiner agrees
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in the independent claims, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1-20 are therefore distinguished from the prior arts. 
In conclusion, the Examiner withdraws the rejections of the pending claims under 35 USC § 103 in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of acquiring prices of goods for a user and identifying bid prices to purchase the goods. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method for purchasing goods comprising: receiving, from a user, a purchase order document listing two or more goods to be purchased by the user, the purchase order document listing a quantity for each of the two or more goods; parsing the purchase order document for information about the two or more goods; determining identifying information of the two or more goods based at least in part on the information parsed from the purchase order document; acquiring prices for the two or more goods from a plurality of sellers based at least in part on the identifying information; acquiring at least one price for a comparable good from at least one seller; retrieving  historical pricing data for the two or more goods or thecomparable good from a historical pricing database; and outputting a bid including a bid price for purchasing the two or more goods of the purchase order document based at least in part on the acquired prices with the option to accept the bid to purchase each of the two or more goods at the bid price and further outputting the historical pricing data along with the bid to provide context for the bid price”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for acquiring prices of goods for a user and identifying best price. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 14 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 14 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-13 and 15-20 recite certain methods of organizing human activity because the claimed elements describe a process for acquiring prices of goods for a user and identifying best price. As a result, claim 14 and claims 2-13 and 15-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional element of claim 1 include “at a processor”, “via a processor”, “converting, via the processor, the purchase order document into a standardized format”, “from a historical pricing database”, and “to a user interface”. When considered in view of the claim as a whole, the steps of “receiving, retrieving, and acquiring” do not integrate the abstract idea into a practical application because “receiving, retrieving, and acquiring” are insignificant extra solution activities to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 14 recites substantially similar limitations to those recited with respect to claim 1. Although claim 14 further recites a non-transitory storage medium storing a computer program executable by a processor- based system. When considered in view of the claims as a whole, the recited computer element do not integrate the abstract idea into a practical application because the computer element is a generic computer element that is merely used as a tool to perform the recited abstract idea. As a result, claim 14 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-13 and 15-20 include additional elements beyond those recited by independent claims 1 and 14. The additional elements in the dependent claims include “crawling the internet” as in claims 2 and 15, “searching a database” as in claims 3 and 16, “parsing an uploaded document” as in claims 4 and 17, “standardizing the spacing” as in claims 5 and 18, “monitoring emails for attachments” as in claims 9 and 19, “outputting an invoice” as in claim 11, “a format compatible with a bookkeeping software” as in claim 12, “readable by Quickbooks” as in claim 13, and “searching at least one of caches of prior webpages” as in claim 20. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-13 and 15-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional element that does not recite an abstract idea. The additional element of claim 1 include “at a processor”, “via a processor”, “converting, via the processor, the purchase order document into a standardized format”, “from a historical pricing database”, and “to a user interface”. The steps of “receiving, retrieving, and acquiring” do not amount to significantly more than the abstract idea because “receiving, retrieving, and acquiring” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 14 recite substantially similar limitations to those recited with respect to claim 1. Although claim 14 further recites a non-transitory storage medium storing a computer program executable by a processor- based system, the recited computer element does not amount to significantly more than the abstract idea because the computer element is generic computer element that is merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 14 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-13 and 15-20 include additional elements beyond those recited by independent claims 1 and 14. The additional elements in the dependent claims include “crawling the internet” as in claims 2 and 15, “searching a database” as in claims 3 and 16, “parsing an uploaded document” as in claims 4 and 17, “standardizing the spacing” as in claims 5 and 18, “monitoring emails for attachments” as in claims 9 and 19, “outputting an invoice” as in claim 11, “a format compatible with a bookkeeping software” as in claim 12, “readable by Quickbooks” as in claim 13 and “searching at least one of caches of prior webpages” as in claim 20. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-13 and 15-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendments and arguments dated 10/14/2022 necessitated the reformulation of the 35 USC § 101 and the withdrawal of the 35 USC § 103 rejections presented in present office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623